Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 09/13/2022, this is a Final Rejection. Claims 1-27 are currently pending in the instant application.
1. – It is noted that Applicant have amended claims 17-23 to overcome a 101 issue, hence the rejection under 35 U.S.C. 101 has been withdrawn in view of the amendment.
Response to Arguments
Receipt is acknowledged of Applicant’s arguments / remarks filed on 09/13/2022, claims 1-27 are pending and an action on the merits is as follows. Applicant's arguments with respect to rejection of claims 1-27 have been fully considered and respectfully acknowledged but they are not fully persuasive for specific parts of involving claim interpretation. 
For example, the specific issues regarding “refining the individual grasp”, “refining a grasp pose” and "neural network trained" are found persuasive and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. @ 112 (pre-AIA ), second paragraph have been withdrawn.
However, Examiner still believes that the issue in the claim language for the specifics of “one or more processors cause the computer system to at least obtain a three-dimensional point cloud of an object” still exists for lacking clarity and therefore, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. @ 112 (pre-AIA ), second paragraph is maintained as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case:
Regarding claim 1, Applicant provides the claim limitation “computer system to at least obtain a three-dimensional point cloud of an object”. However, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is still unclear how such “three-dimensional point cloud of an object” is obtained by the computer, because the claim as presented, gives to the reader the idea that the point cloud of an object is obtained or sensed by the processor/computer itself and not as an input from a sensor device. In other words, Examiner believes that it is essential that a sensing device, such as a camera, should be present in the claim to indicate gathering the three-dimensional point cloud of an object data and further input this data into the computer for further processing. Please note that any processor or computer is known to read data stored on a memory device and/or to receive input from any sensing device for further processing.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 2-8, these claims are either directly or indirectly dependent upon independent claim 1 and therefore are also rejected under this section for at least their dependency upon a rejected base claim.
                         Allowable Subject Matter 
It appears claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action, however, further search and consideration may be required upon the submission of claim amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664